                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    BOARDS OF TRUSTEES OF THE                           CASE NO. C17-1543-JCC
      NORTHWEST IRONWORKERS HEALTH
10
      AND SECURITY FUND, et al.,                          MINUTE ORDER
11
                             Plaintiffs,
12               v.

13    NORTH COAST IRON CORP., et al.,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the mediator’s notice of occurrence of alternative
19   dispute resolution, filed on June 17, 2019. (Dkt. No. 46.) According to the notice, the parties
20   have resolved this case via mediation. (See id.) The parties are hereby ORDERED to file a
21   stipulated notice of dismissal within 30 days of the issuance of this minute order. The Clerk is
22   DIRECTED to strike Defendants’ pending motion for partial summary judgment (Dkt. No. 24)
23   and Plaintiffs’ pending motion for summary judgment (Dkt. No. 26). The Clerk is further
24   DIRECTED to strike all case management dates and statistically close the case.
25          //
26          //

     MINUTE ORDER
     C17-1543-JCC
     PAGE - 1
 1        DATED this 17th day of June 2019.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1543-JCC
     PAGE - 2
